Citation Nr: 1643458	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for post-operative residuals of left tibial plateau fracture with degenerative changes, rated 10 percent disabling from March 1, 2010, and 30 percent disabling prior to that time.  

2.  Entitlement to an increased rating for anterior/lateral instability of the right knee, rated 10 percent disabling.

3.  Entitlement to an increased rating for limitation of flexion of the right knee, rated 10 percent disabling. 

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected knee disorders.

5.  Entitlement to service connection for left shoulder disability, to include as secondary to service-connected knee disorders.

6.  Entitlement to service connection for right shoulder disability, to include as secondary to service-connected knee disorders.

7.  Entitlement to service connection for left elbow disability, to include as secondary to service-connected knee disorders.  

8.  Entitlement to service connection for right elbow disability, to include as secondary to service-connected knee disorders.

9.  Entitlement to service connection for left hip disability, to include as secondary to service-connected knee disorders.

10.  Entitlement to service connection for right hip disability, to include as secondary to service-connected knee disorders. 

11.  Entitlement to service connection for left ankle disability, to include as secondary to service-connected knee disorders.

12.  Entitlement to service connection for right ankle disability, to include as secondary to service-connected knee disorders.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to May 1985.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2011.  A transcript is of record.  

The Board remanded all the appealed claims (though with the service-connected right knee disabilities then only recognized as a single rated condition) in December 2015.  They now return to the Board for further review.  


FINDINGS OF FACT

1.  The Veteran's post-operative residuals of left tibial plateau fracture with degenerative changes, for the rating period prior to March 1, 2010, with consideration of associated pain, weakness, and lack of endurance, is more nearly equivalent to limitation of flexion to 15 degrees than it is to ankylosis of the knee between 10 and 20 degrees.  

2.  The Veteran's post-operative residuals of left tibial plateau fracture with degenerative changes, for the rating period beginning March 1, 2010, with consideration of associated pain, weakness, and lack of endurance, is more nearly equivalent to limitation of flexion to 15 degrees than it is to limitation of flexion to 30 degrees or to ankylosis of the knee between 10 and 20 degrees.  

3.  For the entire rating period, the preponderance of the evidence has been against more than slight instability in the right knee.  

4.  For the rating period prior to October 17, 2011, the arthritis of the right knee with limitation of flexion, with consideration of pain, weakness, and lack of endurance, more nearly approximated limitation of flexion to 45 degrees than limitation of flexion to 30 degrees.  

5.  For the rating period beginning October 17, 2011, the arthritis of the right knee with limitation of flexion, with consideration of pain, weakness, and lack of endurance, more nearly approximates limitation of flexion to 30 degrees than limitation of flexion to 45 or 15 degrees.  

6.  A chronic cervical spine disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current cervical spine disability is not related to service, or caused or aggravated by a service-connected disability.  

7.  A chronic left shoulder disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current left shoulder disability is not related to service, or caused or aggravated by a service-connected disability.  

8.  A chronic right shoulder disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current right shoulder disability is not related to service, or caused or aggravated by a service-connected disability.  

9.  A chronic left elbow disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current left elbow disability is not related to service, or caused or aggravated by a service-connected disability.  

10.  A chronic right elbow disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current right elbow disability is not related to service, or caused or aggravated by a service-connected disability.  

11.  A chronic left hip disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current left hip disability is not related to service, or caused or aggravated by a service-connected disability.  

12.  A chronic right hip disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current right hip disability is not related to service, or caused or aggravated by a service-connected disability.  

13.  A chronic left ankle disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current left ankle disability is not related to service, or caused or aggravated by a service-connected disability.  

14.  A chronic right ankle disability was not shown in service or for many years thereafter, and the most probative evidence indicates the current right ankle disability is not related to service, or caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  For the rating period prior to March 1, 2010, the criteria for a rating in excess of 30 percent for post-operative residuals of left tibial plateau fracture with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2015).

2.  For the rating period beginning March 1, 2010, the criteria for a 30 percent rating, but no more, have been met for post-operative residuals of left tibial plateau fracture with degenerative changes.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260 (2015).

3.  The criteria for a rating in excess of 10 percent for anterior/lateral instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

4.  For the rating period prior to October 17, 2011, the criteria for a rating in excess of 10 percent for limitation of flexion of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

5.  For the rating period beginning October 17, 2011, the criteria for a 20 percent rating, but no more, have been met for limitation of flexion of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

6. The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

8.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

9.  The criteria for service connection for a left elbow disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

10.  The criteria for service connection for a right elbow disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

11.  The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

12.  The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

13.  The criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

14.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Here, VCAA notice was provided in correspondence in September 2008, October 2008, and December 2008, prior to the appealed RO adjudications. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  Examinations have been obtained adequately addressing all the claims, as discussed below. 

By a signed submission in August 2010 the Veteran withdrew her requested for a Board hearing and requested a hearing before a Decision Review Officer (DRO) at the RO in its stead.  The Veteran testified at a hearing before a DRO in April 2011.  The Board finds that the Veteran was then afforded adequate assistance and advice in furtherance of her appealed claims, including identifying the issues on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) (2015) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to hearing rights is necessary.

The Board remanded the claim in December 2015 to obtain additional treatment records and schedule the Veteran for an examination addressing the severity of the Veteran's knee disabilities and whether disabilities for which service connection was claimed were caused or aggravated by the Veteran's service-connected knee disabilities.  Additional VA treatment records were obtained and the requested VA examination was conducted.  Accordingly, the agency of original jurisdiction has substantially complied with the Board's December 2015 remand requirements.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317   (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  The Board will now address the merits of the issues on appeal.



II.  General Adjudicative Considerations 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).


III.  Service and Post-Service Records of Acute Injuries

Service records document the Veteran's left knee tibia fracture in June 1984 when struck by a car while bicycling, which was treated in service with open reduction internal fixation and physical therapy, but ultimately led to the Veteran's medical separation from service based on unfitness, significant progress not having been achieved to rehabilitate the knee.  Examination revealed no injury to other parts.

Upon a VA examination in December 1985 the Veteran's history was noted of fracturing her left tibial plateau with avulsion of the internal cruciate ligament when struck by an automobile while riding a moped.  The Veteran reported having recurrent pain in the left knee following the injury, but no complaints were noted regarding other parts.  The examiner then noted that the Veteran exhibited a normal gait and no distress.  

IV.  Increased Rating Claims

Over the course of claims and appeals, the Veteran has contended that her service-connected knee disabilities are more disabling than is reflected by the disability ratings assigned, including that her left knee disability, which had been rated 30 percent disabling, had grown worse, not better, and hence warranted a higher rating than the 30 percent previously assigned and not the current 10 percent.  She contends that her right knee disabilities warrant higher ratings than the 10 percent assigned each for anterior/lateral instability of the right knee and limitation of flexion of the right knee.  

The Board notes that the Veteran did not appeal the propriety of the reduction of rating for the left knee disability or how it was implemented, but only contested the ratings assigned, including those before and after the reduction.  Thus the appealed left knee disability issue is addressed as an increased rating, consistent with the Board's prior remand in December 2015.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,
 4.59 (2015).  However, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Traumatic arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). 

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees. See 38 C.F.R. § 4.71 , Plate II. 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a , Diagnostic Code 5257. 

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97. Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004, 69 FR 59988  (2004).

IV.  A.  Pertinent Records Review

Upon VA examination in October 2008, the Veteran's history was noted of left knee fracture when struck by a car while bicycling, with three fractures to the left tibial plateau and avulsion injury to the left anterior cruciate ligament (ACL).  The Veteran reported currently having left knee pain of 3/10 intensity at rest, increasing to 9/10 with activity.  She added that the condition was aggravated by standing 30 minutes, walking two blocks, going up and down stairs, lifting over 25 pounds, or driving over one hour.  She wore a knee brace to exercise, and reported doing aquatic exercise twice weekly and walking 30 minutes each day.  She took Naproxen twice daily, and was employed as a medical clerk.  

Objectively, the October 2008 examiner observed that left knee range of motion was from zero to 130 degrees, that there was slight crepitus with flexion, and that medial and lateral tenderness were present.  The examiner found no laxity in the knee, and observed that the Veteran was morbidly obese.  

October 2008 x-rays of the left knee revealed patellofemoral and femorotibial compartment degenerative changes without joint effusion or "appreciable" joint space narrowing.  A deformity of the proximal tibia from old fracture was noted.  The examiner assessed the left tibial plateau fracture and associate ACL avulsion injury, and degenerative joint disease producing moderate symptoms and moderate disability.  

The examiner noted that the pain in the left knee with activities which the Veteran reported affected her daily activities and her work as a medical clerk.  The examiner assessed that the knee was slightly painful on motion, and that repetitive motions produced no additional limitation.  The examiner further concluded that there was no instability in the left knee, and that based on the absence of a contention by the Veteran there was no additional limitation during flare-up.  

A February 2009 VA treatment documents the Veteran's request for a left knee brace to support her disability claim, as well as her request for a right knee brace and re-evaluation of her knees and shoulders.   A treating physician concluded that use of a brace could not be rationalized because reviewed 2007 x-rays "did not reveal significant abnormalities."

In a submitted May 2009 statement, a co-worker reported witnessing multiple falls, including while on stairs and while walking, which the Veteran had reported were due to her knees feeling weak or giving out.  She also reported seeing the Veteran use knee braces "all the time," and being told by her that she had pain at night from arthritis in the knee.  She also related seeing her limp, which the Veteran explained was due to pain in her knees and in her hip.  The Veteran had also "[o]n a continual basis" complained of pains in her knees, and on several occasions had called in sick due to pain.  

In a May 2009 statement, the Veteran's work supervisor reported witnessing the Veteran limping in the office after prolonged sitting, witnessing the Veteran's "slight gait," and witnessing her wearing a brace on her left knee daily.  She also reported that the Veteran on several occasions called in sick due to pain.  The Veteran had also reported to her that her arthritis was becoming worse and causing her more pain.  

At a June 2009 VA orthopedic surgery treatment for right shoulder pain, the Veteran's knees were also briefly addressed.  The Veteran reported left knee pain with walking fifty feet, notwithstanding use of an unloader brace.  She also reported pain in the right knee.  However, while the Veteran then received a corticosteroid injection to the right shoulder for pain relief, she had not yet had a cortisone injection in the left knee and expressed a desire to wait and not have a current left knee injection. 

At a November 2009 VA examination addressing the left knee, the Veteran's history of left knee injury in an automobile accident in 1984 was noted, with tibial plateau fracture treated by open eduction internal fixation, and anterior cruciate ligament avulsion.  However, the claims file was not available for review by the examiner.  The Veteran then complained of pain in the left knee rated 4/10 in severity, with increases to 9/10 in severity, including pain along the medial and lateral joint lines.  She complained of occasional swelling, and reported painless clicking and popping, but no locking.  Feelings of giving way led to occasional falls, most recently two weeks ago.  Additionally, she asserted that she had flare-ups approximately twice monthly which she treated with self-imposed bed rest.  She used a left knee brace with metal hinges for stability and to reduce falls.  Impacts on her activities included inability to walk long distances, which made shopping including grocery shopping very difficult, so that she usually used a motorized cart to get around stores.  Arising from a chair was also very difficult, and prolonged standing caused pain.  She reported being limited to walking approximately 40 feet and standing approximately 30 minutes before needing to rest.  She took ibuprofen three times daily for some relief of symptoms.   

Objectively, the November 2009 examiner observed an antalgic gait.  Range of motion of the left knee was from zero to 110 degrees with pain beginning at 90 degrees.  There was tenderness to palpation but no swelling.  The Veteran's surgical scar over the knee was well-healed, non-tender and without keloid, 25 by 0.5 centimeters in size.  The examiner found no increased fatigue, weakness, lack of endurance, or incoordination with repetitive motion of the knee.  Stability testing did not produce findings of instability, though tensing precluded a clear Lachman's test.  The examiner assessed status post left tibial plateau fracture status post internal fixation with anterior cruciate ligament avulsion, and post-traumatic degenerative joint disease shown by x-ray.  

In a January 2010 notice of disagreement with the rating reduction for her status post left knee fracture, she explained that her left knee disability had not improved but rather had gotten worse.  

The Veteran submitted two friends' statements, both dated in April 2010, and both attesting to their witnessing difficulties the Veteran had with her left knee over the prior nine years.  This included the Veteran's difficulty with walking and lifting, at times having pain in the knee requiring her to sit down, many times having "unstableness" in the knee which caused her to limp, and her having to wear a knee brace with metal bars when lifting objects weighing between 10 and 30 pounds.  

These friends' statements are exceedingly similar, and contain several duplicated sentences and phrases between them, calling in to question their independence from messages the Veteran wished the friends to convey.  Additionally, in some passages within these statements the friends informed of symptoms including instances of "excruciating pain" and of "unstableness" in the knee about which the Veteran informed had them.  Ultimately, these statements about what the Veteran had told them no more inform the adjudication than would statements made by the Veteran herself. 

In November 2010 the Veteran received VA treatment for complaints of greater-than-normal left knee pain for the prior three to four days.  She reported also experiencing some initial swelling.  She wore knee braces for both knees.  Examination revealed some pain with extreme flexion, but Lachman's test was normal and impairment was not found with the lateral ligaments.  The acute pain episode was improving, and the physician assessed possible mild knee strain in addition to her left knee degenerative joint disease.  

At a December 2010 VA treatment the Veteran was noted to have no history of falling in the past three months and no use of ambulatory aids.  

The Veteran was seen for VA care in February 2011 after having slipped on ice three days prior and falling on her knees.  She was then noted to do water aerobics three times weekly for knee pain and weight loss.  Upon a fall screening associated with that treatment, she reported having only one prior fall in the past twelve months with no injury.  

However, the Veteran had multiple VA treatment visits in March 2011 for recently increased left knee pain when she reported having no recent injury.  She also reported instances of increased pain occurring several times daily when she had significant pain with any movement.  She was taking ibuprofen, which helped, and using a crutch.  X-rays of the left knee revealed tri-compartment degenerative changes.  On examination, flexion and extension were slightly painful, and Lachman's test was negative.  

At her April 2011 hearing, the Veteran reported that she suffered from fatigue in her legs and in the past had to call in sick from work due to her knees.  She expressed difficulty getting on her knees to pick up objects at work, and having painful motion of her knees.  Additionally, she reported having had frequent falls due to her knees giving out, and also having instability in her knees.  She reported difficulty lifting her legs due to fatigue, and having fallen due to tripping on objects.  To support her knees, she reported having two knee braces for each knee and recently being given a cane.  She asserted that her knees had worsening since her last examination.  

An April 2011 VA treatment record documents an incident that month when the Veteran fell and injured her right ankle and foot.  She then reported that the fall resulted from her being tired and tripping when she was unable to lift her feet to step over a hose.  She did not then report that the fall was due to her knees.  

At a July 2011 examination of the left knee, the Veteran's history was noted of an accident in service with fracture of the lateral tibial plateau and avulsion of the anterior cruciate ligament.  The Veteran was noted to have been discharged from service following her recovery, and to have worked at a VA facility since 1993 performing desk work.  At the examination, the Veteran complained of marked pain, which reflected worsening since her last examination in November 2009.  She also reported daily pain and pain upon walking 15 feet, which required her to stop and rest.  Additionally, she could not squat or bend, wore a knee brace, and additionally used a cane for stability, though she did not have locking.  Past x-rays were reviewed showing degenerative changes.  The examiner noted that the Veteran's pain was present daily, without flare-ups, and that this resulted in marked fatigue and lack of endurance due to knee pain.  

Objectively at the July 2011 examination, the Veteran's gait was antalgic with use of a cane.  Range of motion of the knee was to 85 degrees flexion with pain, and to zero degrees extension.  Some mild crepitation and some displacement with varus and valgus pressure were also present.  However, Lachman's and McMurray's signs were negative and cruciate ligaments appeared intact.  No change in range of motion, coordination, fatigue, endurance, or pain level was found with repetitive movement.  The examiner assessed decreased range of motion and marked fatigue both due to her knee surgery and pain, with fatigue, lack of endurance, and pain all increased since her November 2009 examination, with decreased range of motion.  

At an August 2011 VA orthopedic surgery consultation the Veteran reported a significant increase in pain in the left knee in the past two years, both anteriorly and deep inside the knee.  The orthopedist found +1 effusion and active range of motion from zero to 90 degrees, as well as passively to 100 degrees with pain.  The collateral ligament was intact but with pain.  There was also joint line tenderness.   X-rays revealed tri-compartment narrowing with loss of the femoral patella, and near bone-on-bone on the medial and lateral sides of the knee.  The examiner assessed both severe degenerative joint disease of the left knee and obesity.  Ongoing treatment included use of a cane, creams, and non-steroidal anti-inflammatory drugs.  She declined a steroid injection for the knee.  Assistance included referral for continued weight loss.  

An October 2011 VA examination addressed both knees.  The Veteran reported a worsening right knee since she was examined in 2005, including difficulties with pain, fatigue, and limitation of motion.  She reported favoring the right side due to worsening of her left knee, and using a hinged right knee brace due to instability.  Regarding her daily experiences, she rated her constant pain in the right knee at 8/10, which made it difficult for her to work, and reported limitations to activities including walking, climbing stairs, and shopping.  Ibuprofen taken three times daily caused frequent indigestion.  

Objectively, right knee range of motion was to 120 degrees flexion with pain beginning at 90 degrees, and extension was full to zero degrees without pain.  In contrast, flexion of the left knee was to 85 degrees with pain beginning at 85 degrees, and extension of the left knee was also full to zero degrees and painless.  Following three repetitions, right knee flexion was to 110 degrees flexion and zero degrees extension, and left knee flexion was to 85 degrees flexion and zero degrees extension.  The examiner added that the Veteran had additional functional loss with repetitive use, including less movement and pain with movement bilaterally and excess fatigability only on the right.  Joint line tenderness was also present bilaterally.  Strength was 4/5 on the right and left for flexion and extension.  Lachman's test for anterior instability reflected normal stability bilaterally, as did medial/lateral (varus/valgus) stability testing.  Posterior drawer test was normal on the left, while the examiner failed to provide a finding for the right knee.  The examiner also found no recurrent patellar subluxation or dislocation.  

The October 2011 examiner noted a history of left anterior cruciate ligament repair in 1984 without post-surgical residuals.  The surgical scar was not painful or unstable or of a total area greater than six square inches, and resulted in no pertinent complications or secondary effects.  Assistive devices were noted to include bilateral knee braces which the Veteran used regularly, and a one-point cane which she used constantly.  X-rays revealed degenerative arthritis of the left knee with tri-compartment narrowing and evidence of old trauma to the leg in the distal lateral patella and proximal left tibia, with other structures appearing normal.  The Veteran's was afforded special accommodation in her current work as a medical support assistant due to her knees, and reported not missing work due to her knees in the past 12 months.   

May 2014 VA x-rays of the left knee revealed evidence of minimal lateral tibial plateau compression fracture of unknown age, and moderate to severe degenerative changes of the patellofemoral joint.  

A July 2014 treatment record stated that the Veteran's body-mass index (BMI) was then too high for contemplated left knee replacement surgery.  

In August 2014 the Veteran was scheduled to undergo a total left knee replacement surgery, based on pain in the knee that had progressed in the prior several months and which the Veteran described as excruciating.  However, the surgery was not done, and the record reflects no knee replace surgery prior to the Board's adjudication herein.  

May 2015 VA x-rays revealed bilateral moderate knee joint space narrowing with bilateral osteophytosis and hypertrophy of the tibial spines.

March 2016 VA x-rays of the right knee revealed slight lateral subluxation, some mild degenerative changes, and mild narrowing of the medial and lateral compartments, without diffusion or dislocation.

March 2016 VA x-rays of the left knee revealed severe tricompartment osteoarthritis, and an oval lucency 1.9x0.8 cm in the proximal tibia/tibial plateau.  There was no acute fracture or dislocation, and no effusion. 

A March 2016 VA examiner noted diagnoses of anterior/lateral instability of the right knee with decreased and painful motion.  Regarding the left knee, she noted post-operative residuals of fracture of the left tibial plateau with avulsion of the anterior cruciate ligament and degenerative changes.  Arthritic changes were noted to be present in both knees.  The examiner noted a history of fracture of the left tibial plateau in 1984 treated with internal fixation, with hardware removed in 1989.  She found no history of other knee surgeries.  

At the March 2016 examination, the Veteran complained of increased bilateral knee pain since her last examination, and her knees buckling and giving out.  She also reported being told she required a left total knee replacement.  She reported increased knee pain with prolonged standing or walking or lifting more than 10 pounds.  

Objective findings at the March 2016 examination included right knee forward flexion from zero to 120 degrees, backward extension to zero degrees, and pain with flexion and with weight bearing.  The left knee demonstrated flexion from zero to 100 degrees, extension to zero degrees, and pain with both flexion and extension, as well as with weight bearing.  Crepitus was present in both knees.  The examiner did not find additional functional loss with repetitive use testing.  The examination was not conducted following repetitive use over time.  However, the examiner found the examination findings to be "medically consistent" with the Veteran's self-reports of functional loss with repetitive use over time.  Beyond this, the examiner found that it would be mere speculation to ascertain the effects of pain, weakness, fatigability, or incoordination on functioning of the knees following repetitive use over time.  Muscle strength was noted to be full in tested muscle groups, without evidence of atrophy.  The examiner found no history of subluxation or lateral instability in either knee, whereas stability testing revealed 1+ anterior instability and 1+ lateral instability in the right knee, with the knees otherwise stable to stress testing.  The Veteran also had no history of recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fracture, or other tibial or fibular impairment (other than noted history of fracture of the left tibial plateau).  There was also no history of a meniscus or semilunar cartilage condition in either knee.  

The Veteran was noted to regularly use a knee brace for both knees, and to occasionally use a cane.  The Veteran continued to work as a medical support assistant, which required prolonged standing and walking at times, which in turn aggravated her knee conditions.  She had work restrictions which included restrictions in walking, climbing, squatting, or kneeling.  

The scar residuals of the open reduction internal fixation of the left tibial plateau in 1984 and of the hardware removal in 1989 were noted to be less than six square inches, not tender, not painful, and not unstable.

IV.  B.  Ratings

Considering the ratings to be assigned by this decision, The October 2008 VA examiner's findings of essentially full range of motion of the left knee though with slight crepitus on flexion and medial and lateral tenderness, taken together with the Veteran's reports of walking 30 minutes daily for exercise, and x-ray findings of absence of "appreciable" joint space narrowing, all point to a disability more nearly approximating limitation of flexion due to arthritis warranting only a 10 percent disability rating.  While the Veteran did report at that examination that she was limited to walking two blocks, this is notably inconsistent with her assertion of walking 30 minutes daily for exercise.  However, the examiner considered not only the left tibial plateau fracture but also the associated ACL avulsion injury, and concluded that these, taken together, resulted in moderate impairment of functioning in both daily activities and work.  

Because this moderate level of impairment as found by the examiner appears consistent with both the Veteran's complaints of impairment and objective findings as related to both the degenerative joint and ACL avulsion aspects of her left knee disability, the Board finds that the Veteran's left knee disability at that time warranted a 20 percent disability rating rather than a 10 or 30 percent rating, with the totality of disability in the left knee more nearly approximating the equivalent limitation of flexion to 30 degrees rather than 45 or 15 degrees,  including with consideration of Deluca factors of pain on motion and limited endurance and strength.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

These conclusions are also consistent with the Veteran's submitted statements and submitted lay statements in May 2009 and June 2009 by a supervisor and co-worker, respectively, regarding ongoing impairment in the knee with observed use of supports, some limping, and taking sick days associated with the knee.  

Instability in the left knee was not then found on examination or shown on treatment records to warrant a separate disability rating on that basis.  Some falls or weakness or requirement of a knee support is then associated with the recognized pain and limited endurance and strength, rather than any objectively supported instability in the joint.  Limitation of extension was also not shown.  Hence, the evidence then preponderated against assignment of additional ratings for the left knee based on instability or limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261.  

At the Veteran's November 2009 examination, she reported symptoms of left knee disability which appear of greater severity than that reflected at the October 2008 examination, including pain with walking 40 feet rather than with walking two blocks, and having to rest after 40 feet, newly reported flare-ups of pain twice monthly requiring rest, a reported higher level of constant pain in the left knee at 4/10, and additionally reported occasional swelling, feelings of giving way, and occasional falls.  While the November 2009 examiner did not find increased fatigue, weakness, lack of endurance or incoordination, he did find reduced flexion including with pain beginning at 90 degrees, and an observed antalgic gait.  

The Board finds that these increases in symptoms attributed to the left knee disability warrant an increased evaluation to 30 percent, as equivalent to limitation of flexion to 15 degrees with consideration of DeLuca factors including pain, lack of endurance, and weakness with associated limitations of functioning and occasional falls.  Diagnostic Code 5260.  This is the maximum schedular rating under this code.  The Board does not find that the Veteran's left knee disability was then more nearly equivalent to knee disability with ankylosis between 10 and 20 degrees, so as to warrant a higher, 40 percent rating.  

The Board does not find that submitted statements by two friends in April 2010 support higher ratings than those assigned including by this decision, since they reflect pain and limitation of functioning, including lack of endurance and needing to rest and needing to use a supportive device over the prior nine years, and fail to provide specific findings distinct from each other or distinct from the assertions of the Veteran herself, with many shared phrasings, as already noted.  Such repeated phrasings in independent accounts are facially implausible.  The Board accordingly concludes that these April 2010 lay statements are not reliable as independent statements of observed functioning of the Veteran over the rating period.  Caluza.  

The documented November 2010 treatment for an acute pain episode in the left knee with swelling appears consistent with the absence of greater ongoing pain or swelling or associated impaired functioning.  So too does the December 2010 treatment record wherein the Veteran reported not having had a fall in the past three months and not using ambulatory aids, and the February 2011 treatment documenting a fall on ice injuring the knees with reported only one fall in the prior twelve months.  

An ongoing severe level of left knee disability as shown in November 2009 is again documented in March 2011, when she reported increased falls, need to use supportive or assistive devices.  The Veteran then reported ongoing fatigue and instability in both knees, while objective findings were then consistent with greater disability in the left knee, including in particular subsequent findings in July 2011 and August 2011.  

At the July 2011 examination pain was noted with flexion, not merely with motion at the end of range of 85 degrees.  Also found were antalgic gait with use of a cane and continued DeLuca factors which were not found to have increased in severity, together supporting limitation of functioning still equivalent to limitation of flexion to 15 degrees, including based on DeLuca factors.  This is consistent with the x-ray findings in August 2011 including of severe left knee arthritis, with tri-compartment narrowing, loss of the femoral patella, and near bone-on-bone interaction at the medial and lateral sides.  

Slight pain with flexion and extension in the left knee noted in April 2011 following her fall on ice cannot from the record be differentiated from acute injury due to the fall, and subsequent records do not reflect ongoing impairment in extension.  Hence, a separate rating based on limitation of extension appears not to be supported by this or other records.  

Similarly, the Veteran's reports at her April 2011 hearing of having two knee braces for each knee and recently being given a cane do not appear to support ongoing increased disability, rather than treatment following her recent injury to both knees.  

Subsequent examination and treatment records including the most recent VA examination of the knees in March 2016 do not reflect a greater severity of left knee disability than the significant impairment identified between March 2011 and July 2011 evaluations and August 2011 x-rays, with severe degenerative changes manifested by pain, weakness, fatigue, and limitation of flexion, together equivalent to limitation of flexion to 15 degrees, but not more nearly approximating the disability equivalent to ankylosis of the joint between 10 and 20 degrees.  Hence, the Board finds the preponderance of the evidence against a higher disability rating than the 30 percent assigned by this decision, for the entire rating period, with additional ratings for the knee not warranted, also by the preponderance of the evidence against.  

Hence, the Board herein finds that the weight of the evidence supports a higher evaluation of 30 percent for the left knee disability effect from the date of the Veteran's November 2009 VA examination.  However, while the RO reduced the rating for the Veteran's left knee disability based on the prior examination findings in 2008, the reduction was not effectuated until March 1, 2010.  Hence, because the Board will not here reduce an already assigned rating, the Board finds that the 30 percent assigned up until March 1, 2010, for the post-operative residuals of left tibial plateau fracture with degenerative changes, should instead be continued for the entire rating period.  

Looking to the right knee, throughout the rating period the Veteran has been assigned a 10 percent evaluation for instability of the right knee which is slight, and this appears consistent with the record, with the weight of the evidence against indications of greater instability warranting a higher rating than that assigned.  The record does not reflect significant impairment or falls associated with instability of the right knee, and does not reflect objective findings of more than slight or minimal instability of the right knee.  Diagnostic Code 5257.  

The assignment of a separate 10 percent evaluation for the Veteran's right knee limitation of flexion is consistent with findings prior to the October 2011 VA examination, when the evidence preponderates against greater severity of disability than that equivalent to limitation of flexion to 45 degrees, including based on DeLuca factors.  At the October 2011 examination, the Veteran reported constant 8/10 pain in the right knee.  While this degree of constant pain appears potentially somewhat unrepresentative of the knee disability, the examiner did note that there were degenerative changes to support the Veteran's complaints.  The VA examiner in March 2016 noted that the Veteran had pain in the knee with walking and standing and that this was also consistent with the objective findings.  The Board accordingly concludes that the weight of the evidence preponderates in favor of disability equivalent to limitation of flexion to 30 degrees, or a 20 percent rating, with consideration of DeLuca factors, beginning from October 17, 2011 (the date of the October 2011 examination), with the preponderance of the evidence thus against the right knee arthritis being equivalent to limitation of flexion to 15 degrees.  Objective findings do not appear to support that still greater degree of disability, even with consideration of reported pain with standing and ambulation.    

The Board has considered the submitted lay statements, but does not find that these, taken together with more objective findings, result in a picture of disability of the right knee warranting higher disability ratings than those afforded herein, with objective evidence contrary to and unsupportive of still greater impairment, even with consideration of DeLuca factors.  Accordingly, the evidence preponderates against entitlement to an additional or higher disability ratings than the 10 percent assigned for anterior/lateral instability of the right knee and than the 10 percent assigned for limitation of flexion of the right knee before October 17, 2011, and than the 20 percent assigned beginning October 17, 2011.  

The Board has considered staged ratings, but finds that the ratings assigned by this decision constitute the highest ratings warranted by the evidence of record for the knee disabilities for the entire rating period, without intervals of greater disability warranting staged ratings beyond those assigned by this decision.  Hart.   

A separate, compensable rating for the Veteran's left knee surgical scar is also not warranted, with the evidence consistently reflecting that the scar has not been tender, painful, unstable, adherent to underlying tissue, otherwise impairing of functioning, or of an area of six square inches or greater.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804, 7805 (2015).  

Because the preponderance of the evidence is against still higher or additional ratings than those assigned for left and right knee disabilities including by this decision, the benefit of the doubt doctrine does not apply to that extent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as would render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.   See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss to include factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.40 , 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The schedular criteria for musculoskeletal disabilities, to include the knees, contemplate a wide variety of manifestations and functional loss.  The disability resulting from each of the Veteran's knee disorders is contemplated by the rating schedule, and hence referral for extraschedular consideration is not warranted. 

As a final matter, a claim for a total disability rating based on individual unemployability (TDIU) may be considered part of the claim for benefits for the underlying disability when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  However, the record reflects that the Veteran continues to work full time, and hence unemployability cannot be reasonably raised.  


V.  Service Connection Claims

The Veteran contends that her claimed disabilities of the cervical spine, the shoulders, the elbows, the hips, and the ankles, warrant service connection including as secondary to service-connected knee disabilities.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Service connection may be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995). 

Other than contentions addressing one or both shoulders, the Veteran has not contended that her disabilities for which service connection is claimed developed in service or resulted directly from injuries sustained in service.  She has contended that shoulder disabilities resulted from the same in-service bicycle accident when she fractured her left tibia.  

In an October 1985 statement the Veteran informed that besides her bicycle accident in service, she also was injured in May 1981 when she fell off an airplane while performing maintenance.  However, the Veteran has not addressed this earlier fall in the course of appeal, and has not contended that her claimed disabilities resulted from that fall.  The asserted fall off an airplane is also not documented in service records.  Hence, absent evidence linking that asserted earlier fall to claimed disabilities, it is not further addressed in the present adjudication.  

At her April 2011 hearing, the Veteran expressed her belief that her knee disabilities had caused her arthritis affecting other parts.  

Upon a VA examination in April 2014 addressing the Veteran's claimed disabilities for service connection, the examiner provided a very thorough and well-annotated discussion of the interplay of known medical mechanisms of osteoarthritis and the factors leading to the development and progress of that disease, then explaining, in summary, that osteoarthritis "results from articular cartilage failure induced by a complex interplay of genetic, metabolic, biochemical, and biomechanical factors with secondary components of inflammation."  The examiner addressed some mechanisms by which external stresses to cartilage may contribute to osteoarthritis: "Whether the direct effect of exercise or mechanical loading is beneficial or detrimental to the health of weightbearing cartilage likely relates to the magnitude and duration of the physical stimulus that is sensed by the chondrocytes within that cartilage.  These applied external stresses are modified by several factors, including the integrity of the extracellular matrix, the strength and reflex activation of supporting muscle groups, the proprioceptive system of the involved extremity, the relative stiffness of the subchondral bone, and the presence of any abnormalities of alignment or structure." 

The April 2014 examiner also note the Veteran's perception that her injury in a bike accident in service, including particularly injury to her left knee, precipitated arthritis present in the rest of her body, particularly those joints for which service connection was claimed.  However, the examiner did not provide an opinion supporting this lay theory, and rather noted that beyond the injuries to the left knee and a deep vein thrombosis that developed in the left calf (for which she treated in service), the balance of the examination following the accident was "unremarkable," without findings of disability of other parts.  

Cervical Spine

April 2014 VA x-rays of the cervical spine revealed straightening of cervical lordosis, suggesting muscle spasm, and evidence of degenerative disk disease at C5-C6 with anterior and posterior degenerative spur formation at C4 through C6.

At the April 2014 VA examination it was noted that the Veteran contended that her neck condition was caused by service-connected arthritis of her knees.  Reviewing the record, the examiner noted that diagnosed conditions included degenerative arthritis including spinal stenosis and cervical spondylosis without myelopathy.  The examiner opined that it was not at least as likely as not that the Veteran's arthritis of the neck was caused or aggravated by an event or condition in service or by the Veteran's service-connected bilateral knee disabilities, because treatment records did not support a disability of the neck in service or proximate to service, and because the medical literature did not support the Veteran's neck condition developing in service or within the first post-service year, or due to events in service.  Rather, the type of generalized cervical arthritis the Veteran had was more likely than not related to aging.  The examiner added that a causal link between the Veteran's knees and her cervical spine was "illogical," as disabilities of the knees would not affect generalized degenerative processes of the cervical spine which were "etiologically unrelated to the knees."   

March 2016 VA x-rays of the cervical spine revealed straightening of the cervical lordosis, progressive disc space narrowing at C5-C6, and diffuse facet arthropathy throughout the spine.  

Upon VA examination in March 2016, the examiner diagnosed cervical degenerative arthritis.  The Veteran provided a history of neck pain beginning in 2012, treated with epidural steroid injections.  She reported that prolonged sitting increased her neck pain.  Objectively, the Veteran had reduced cervical range of motion in multiple planes and axes, as well as pain with some motions.  

Elbows

At an October 1987 VA treatment upon complaints of pain in the right elbow following a skating accident, an acute, non-displaced linear fracture of the right radial head was verified by x-ray.  

At the April 2014 VA examination the examiner noted the Veteran's contention that her bilateral elbow conditions were caused by service-connected arthritis of her knees.  The examiner also reviewed the record and relevant literature, and opined that it was not at least as likely as not that Veteran's bilateral elbow conditions were caused by or aggravated by any event or conditions in service or that they occurred in service or within the first post-service year.  The examiner explained that treatment records did not support any of these developments or associations or aggravation related to service, and also did not support a relationship between the Veteran's knee conditions and his bilateral elbow conditions.  Additionally, any conditions of the elbows including degenerative arthritis were more likely related to aging and generalized processes of arthritis and osteoporosis, which were documented in the treatment records.  

March 2016 VA x-rays of the elbows revealed essentially the same findings in both elbows: calcific densities along the medial and lateral epicondyles, small spurring of the olecranon, and enthesophytes at the posterior olecranon, but with no effusions, and no acute facture or dislocation. 

Upon VA examination in March 2016, the examiner diagnosed degenerative arthritis in both elbows.  The Veteran reported a history of her elbows becoming painful in 2000, with bending, twisting, and heavy lifting increasing her elbow pain.  

Shoulders

In a February 2009 submitted statement the Veteran asserted that she hit her left shoulder in the accident she had when struck by a car in service, and that she could not explain why it started hurting six years ago.  

At a July 2010 VA treatment, the Veteran asserted that she had injured her left shoulder in service but that no x-rays were taken and so she did not received compensation for the shoulder.  

The April 2014 VA examiner noted the Veteran's contention that her bilateral shoulder conditions were caused by the bicycle accident in service when she was hit by a car.  However, the examiner reviewed the record and noted that the Veteran had a "thorough orthopedic evaluation to determine the extent of injuries" following the accident and injuries to the shoulders were not found.  The examiner concluded that it was not at least as likely as not that the Veteran's disabilities of each shoulder, with various diagnoses associated with degenerative joint disease, were caused or aggravated by any event or condition in service or were present in service or within the first post-service year, or were caused or aggravated by the Veteran's service-connected knee disabilities.  The examiner explained that the natural progression of these shoulder disabilities was not altered by events in service or by resulting conditions, with no associated complaints about the shoulders in service or for years thereafter.  Rather, the examiner noted, the Veteran's diagnosed degenerative joint disease, osteoporosis, and osteopenia associated with the shoulders had their onset years after service and were more likely than not related to aging changes including degenerative joint disease than to a fall from a bicycle in service.  

VA x-rays in March 2016 revealed the right shoulder with marked narrowing and spurring of the acromioclavicular joint and some narrowing and calcific densities of the joint space of the glenohumeral joint, with possible past fracture of the distal clavicle.  The left shoulder revealed likely resection of the distal clavicle with old distal clavicle fracture and two anchor screws in the humeral head.  The left shoulder also revealed calcific densities about the greater tuberosity and cystic changes suggesting rotator cuff dysfunction.  

A June 2015 MRI of the right shoulder revealed multiple findings: marked tendinosis and possible partial-thickness tearing of the intra-articular portion of the long head of the biceps tendon, and a longitudinal split tear of the extra-articular portion of the long head of the biceps tendon; calcium hydroxyapatite deposition consistent with calcific tendinosis; a possible partial-thickness tear of dorsal fibers of the infraspinatus; degeneration and fraying of the labrum; moderate acromioclavicular joint arthropathy; diffuse medial humeral head cartilage thinning; and a mild intermediate signal in the rotator interval of unclear associated pathology.  

None of the above findings for either shoulder is linked in the medical records to any injury or condition in service, or to the Veteran's knee disabilities.  

Hips

Upon April 2014 VA examination, the Veteran's conditions of the hips were considered with respect to the asserted link to the Veteran's service-connected knee conditions.  The examiner concluded that it was not at least as likely as not that current conditions of the Veteran's hips were due to his knee disorders because treatment records do not support such a link and it was more likely that the Veteran's hip conditions were due to the Veteran's chronic obesity, aging, and generalized processes of degenerative arthritis and osteoporosis.  

March 2016 VA x-rays of the hips revealed the hips to be well-seated without significant degenerative change, but with some enthesophytes about both greater tuberosities.  

A VA examiner in March 2016 reviewed the record and noted current diagnoses of bilateral chronic hip strain with enthesophytes of the greater tuberosity.  The Veteran reported a history of bilateral hip pain developing in 1995, with treatment for assessed arthritis at the Waco VA.  She added that prolonged sitting or standing caused hip pain.  Range of motion was limited, with pain on abduction bilaterally.  The examiner noted that the Veteran's work as a medical support assistant required prolonged sitting and standing, which aggravated her bilateral hip conditions.  

Ankles

Upon the April 2014 VA examination, it was noted that the Veteran was contending that her ankle conditions were incurred in service as related to complaints and treatment for the feet and ankles in February 1980, April 1980, January 1981, and April 1981.  

However, the April 2014 examiner noted that service treatment records reflect a report that the Veteran had a right ankle sprain prior to enlistment, but that it was not at least as likely as not that the condition was aggravated beyond normal progress during service.  The examiner also noted that the Veteran had a mild left ankle inversion playing ball in service, but that this resolved completely during service.  The examiner additionally noted that VA treatment records did not support the presence of chronic ankle conditions related to service, with several years of VA records providing no finding of an ankle condition.
  
The April 2014 VA examiner opined that the Veteran's disabilities of each ankle were attributable to chronic obesity, aging, and generalized processes of degenerative arthritis and osteoporosis, all of which were documented in post-service treatment records, and were therefore not at least as likely as not associated with the difficulties of the feet or ankles noted in service.  The examiner added that these conclusions were also supported by the absence of findings of chronic ankle conditions or ankle complaints for several years following service, and the absence of VA treatment findings of disabilities of the ankles related to service.  

March 2016 VA x-rays of the right ankle revealed no significant degenerative changes or acute fracture or dislocation, but with large posterior and small plantar calcaneal enthesophytes. 

Upon March 2016 VA examination addressing the ankles, the examiner diagnosed degenerative arthritis of the left ankle, and calcaneal spurs of both ankles.  The Veteran provided a history of weakness and pain in her ankles beginning in 2013, without any medical procedures.  Prolonged walking and standing reportedly increased her ankle pain.  

Etiology of Claimed Disabilities; Claims on the Merits

Regarding the Veteran's claimed disabilities of the cervical spine, bilateral elbows, bilateral shoulders, bilateral hips, and bilateral ankles, the March 2016 examiner observed that service treatment and examination records do not reflect any chronic disabilities of these parts.  The examiner specifically noted that the Veteran's hospitalization following her in-service bicycle accident in which she fractured her left tibial plateau did not reflect any difficulties with these parts.  Additionally, the July 1984 hospital discharge summary findings included that the left thigh and left ankle (the joints adjacent to her injured left knee) were normal and hence without pathology.   While the Veteran reported at the March 2016 examination that she was evaluated for an ankle condition in service, the examiner observed that there was no documentation of any specific evaluation in service records.  The notation in the July 1984 hospital discharge summary of a normal left ankle and left thigh informs that while the left ankle was evaluated, no disability was found to be present.  

The March 2016 examiner additionally observed that there was no medical evidence supporting a causal link between service and any disability of the neck, shoulders, elbows, hips, or ankles, and none to support a condition of any of these parts becoming manifest within the first post-service year.  The examiner on these bases concluded that it was not at least as likely as not that any of the identified disabilities of any of these parts were related to service.  

Additionally, the examiner opined that it was not at least as likely as not that any of the identified disabilities of the shoulders, elbows, hips, ankles, or neck were caused or aggravated by the Veteran's disabilities of the left or right knee.  The examiner supported these conclusions by the absence of any evidence of her knee conditions having "chronically affected or altered her gait," including based on current findings and the January 1985 service Medical Board report.  The examiner additionally supported these opinions of no etiology related to the knees with the medical knowledge that disabilities of the neck, shoulder, elbow, hip, and ankle were "separation conditions [...] unrelated to" the Veteran's service-connected conditions of her knees.  

The Board finds the weight of competent and credible evidence of record to be consistent with and supportive of these findings and conclusions of the March 2016 VA examiner.   In particular, this includes essentially the same conclusions based on thorough rationale made by the April 2014 VA examiner.  Service treatment records and post-service treatment records do not reflect any complaints, findings, or diagnoses of any chronic or ongoing disabilities of the shoulders, elbows, hips, ankles, or neck either in service or for many years following service, and the Veteran has herself not report onset of her current disabilities until many years following service.  Medical opinion evidence has also not been presented supporting a link between service and these claimed disabilities, and has not been presented supporting their causation or aggravation by the Veteran's service-connected disabilities of the knees.  

The Board also finds the rationale, or medically-informed reasoning of the April 2014 and March 2016 examiners supporting their opinions to be rationale and soundly based on the medical findings and historical facts of the case as well as the examiners' medical knowledge and their review of relevant medical literature.  While the Board does not doubt that the Veteran sincerely believes that her claimed disorders are related to her knee disabilities or to her bicycle accident in service or that they otherwise were related to service, the Veteran, as a layperson, is not competent to address such distinctly medical questions of causation, which are beyond the ambit of lay knowledge.  The Veteran has not been shown to possess the requisite expertise or knowledge to address these questions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board additionally notes the Veteran's representative's contention that use of a cane due to knee disabilities resulted in claimed elbow disability.  However, the Board observes that the Veteran's authorized representative did not submit this argument with any supporting information or evidence to indicate that it derived from a source of medical knowledge, and hence this argument, seeking to support a theory of causation or aggravation, is not competent to address the medical questions it poses.  Jandreau.  There is also no indication that the theory has any basis in medical facts of this case, so as to require further medical examination and a medical opinion addressing the possibility.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Rather, the March 2016 VA examiner did note the Veteran's reported use of knee braces and occasional use of a cane, and did not find that this indicated a likelihood that use of these assistive devices had any role in the Veteran's development of disability in either elbow.  Thus, the Board finds that this avenue of medical causation, to the extent it is implicated by the record and medical findings on examination, has been adequately medically considered by the March 2016 VA examiner.  

Because the Board finds the findings and opinions of the April 2014 and March 2016 VA examiners to be well-informed by the record, the Veteran's assertions, and examination of the Veteran, as well as by the examiners' medical knowledge, appropriate research, and sound reasoning, the Board finds these findings and opinions to be entitled to substantial weight in the adjudication of the appealed claims.  Absent contrary competent, credible evidence, and consistent with these findings and conclusions of the April 2014 and March 2016 VA examiners and the balance of the competent and credible evidence of record, the Board finds the preponderance of the evidence against the claims for service connection for disabilities of the cervical spine, shoulders, elbows, hips, and ankles, on a direct basis, on a first-year-post-service presumptive basis (for degenerative conditions of these parts), and on the basis of causation or aggravation by service-connected knee disabilities.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

Regarding the shoulders, and the left shoulder in particular, the Veteran has contend that they were injured in her bicycle accident in service, but VA examiners have rejected this etiology based on the absence of findings upon orthopedic examination following the accident.  The Board further notes that significant findings upon March 2016 x-rays of an old distal clavicle fracture, likely resection of the distal clavicle, and two anchor screws in the humeral head, clearly reflect significant injuries and surgical interventions which, if they had occurred in the bicycle accident in service would have been treated in service.  There are no such service records of reflecting medical treatments for a humeral head or a shoulder or a clavicle following the accident.  The Veteran's failure to address these post-service distinct injuries and treatments to the left shoulder significantly impeaches the credibility of her contentions of shoulder injuries, and in particular left shoulder injury, in her bicycle accident in service. Caluza.

Chronic disabilities of these parts present during the claim period were not shown by competent evidence to be present in service, or to be present in in the first post-service year, or to be causally related to service, or to have been caused or aggravated by service-connected disabilities including disabilities of the knees.  No other basis of these claims is supported by the record.  

Accordingly, service connection is not warranted for any of the claimed disabilities of the cervical spine, bilateral shoulders, bilateral elbows, bilateral hips, or bilateral elbows.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 30 percent for post-operative residuals of left tibial plateau fracture with degenerative changes is denied for the rating period prior to March 1, 2010.  

A disability rating of 30 percent for post-operative residuals of left tibial plateau fracture with degenerative changes is granted effective March 1, 2010, subject to the laws and regulations governing the payment of VA compensation.  

A disability rating in excess of 10 percent is denied for anterior/lateral instability of the right knee.

A disability rating in excess of 10 percent is for limitation of flexion of the right knee for the rating period prior to October 17, 2011.  

A disability rating of 20 percent for limitation of flexion of the right knee is granted effective October 17, 2011, subject to the laws and regulations governing the payment of VA compensation.  

Service connection for a cervical spine disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a right shoulder disability is denied.  

Service connection for a left elbow disability is denied.  

Service connection for a right elbow disability is denied.  

Service connection for a left hip disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for a left ankle disability is denied.  


Service connection for a right ankle disability is denied.  




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


